Citation Nr: 0603481	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-15 299	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for thrombophlebitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral varicose 
veins.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left varicocele.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January to March 1944.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claims for service connection for 
thrombophlebitis, varicose veins, and a left varicocele.    
In December 2003, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  


FINDINGS OF FACT

1.  In May 1947, the RO severed service connection for 
thrombophlebitis, varicose veins, and a left varicocele, and 
the veteran did not timely appeal.

2.  The additional evidence received since that May 1947 
decision is not so significant that it must be considered in 
order to fairly decide the merits of these claims.


CONCLUSIONS OF LAW

1.  The RO's May 1947 decision severing service connection 
for thrombophlebitis, varicose veins, and a left varicocele 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).

2.  New and material evidence has not been submitted since 
that decision to reopen these claims.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was provided a letter in July 2001 
explaining that new and material evidence was needed in order 
to reopen his claims.  In January and June 2004, he was 
provided with notice of the evidence necessary to support his 
claims that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The June 
2004 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to his claims.  
Cumulatively, the content of these three letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

Although the July 2001 letter was sent to the veteran prior 
to the RO's initial adjudication of his claims in January 
2002, this letter, in and of itself, did not provide content-
complying VCAA notice.  So this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the content-complying VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the additional January and June 2004 VCAA notices 
provided the veteran with ample opportunity to respond by 
identifying and/or submitting additional supporting evidence 
before the September 2005 supplemental statement of the case 
(SSOC), wherein the AMC readjudicated his claims based on any 
additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  In fact, 
he responded to the June 2004 letter by submitting some of 
his private medical records.  He said that the records were 
all he was able to get from prior physicians, and that he was 
unable to get more (see statement dated in August 2004).  So 
under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... [the claims] by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In this case, the veteran's service medical records (SMRs) 
were already on file.  In addition, the RO and AMC obtained 
his VA outpatient treatment records (VAOPT) from facilities 
in Syracuse, Buffalo, and Oswego, New York.  The AMC also 
attempted to obtain VAOPT records from the VA Hospital in 
Tampa, Florida, but received a response indicating that no 
records were on file.   Private medical records were 
submitted in August 2004.  He declined his opportunity for a 
hearing to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Reopening Claims for Service Connection for Thrombophlebitis, 
Varicose Veins, and a Left Varicocele

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In this case, service connection for these conditions was 
severed in May 1947, and the veteran did not appeal that 
decision.  Thus, it became final and binding on him based on 
the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
to reopen these claims and warrant further consideration of 
them on a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board must determine whether new and material 
evidence has been received since the RO's May 1947 decision 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



The regulation relating to new and material evidence was 
amended effective August 29, 2001.  See 38 C.F.R. § 3.156.  
Here, the veteran filed an informal petition to reopen his 
claims in October 2000, and a formal petition in May 2001.  
So the amended version of 38 C.F.R. § 3.156(a), providing a 
new definition of new and material evidence, does not apply; 
instead the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1356.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence on record prior to the RO's May 1947 decision 
included the veteran's SMRs, and the reports of April 1947 
and November 1946 VA examinations.  These records indicate 
that varicose veins were noted at the time of the 
January 1944 induction physical examination.  Shortly after 
induction, he was admitted to Ashford General Hospital and 
diagnosed with thrombophlebitis, varicose veins, and a left 
varicocele.  It was noted that chronic thrombophlebitis of 
the left lower extremity developed after an inguinal 
herniorrhaphy in July 1939.  Shortly after that surgery, he 
also noticed several varicose veins that were treated with 
injections prior to his military service.  His Certificate of 
Disability for Discharge dated in March 1944 notes that the 
thrombophlebitis preexisted service and was not aggravated by 
service.  



The veteran's varicose veins were noted as being moderate in 
nature at the January 1944 induction physical.  Although the 
March 1944 discharge summary from Ashford General Hospital 
notes that he had severe varicose veins, the reports of the 
April 1945 and November 1946 VA examinations note that his 
varicose veins were mild to moderate and asymptomatic.  

In the May 1947 rating decision, the RO determined that the 
veteran's thrombophlebitis and varicosities were not incurred 
in or aggravated by his military service.  The RO found clear 
and unmistakable error in a prior decision that had granted 
service connection.  So service connection was severed.  This 
decision was based on the clinical records that showed that 
his left lower extremity had been swollen and painful since a 
right herniorrhaphy in July 1939.

The additional evidence received since the May 1947 RO 
decision includes VAOPT records and private medical records.  
The veteran's VAOPT records dated from November 2000 though 
April 2005 indicate ongoing treatment with coumadin for deep 
vein thrombosis.  A thromboembolic event was reported in 
April 2005 due to a decrease in the amount of vitamin K and 
greens in his diet.  Private medical records dated from 
January 1996 to October 2000 show a similar history and 
treatment for deep vein thrombosis, varicose veins and a left 
leg ulcer.  

While this evidence is new in that it was not previously 
considered by the RO in its May 1947 rating decision, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  The RO severed 
service connection for the conditions at issue because the 
evidence did not indicate they were incurred in or aggravated 
by service.  Instead, the evidence clearly showed they arose 
after a herniorrhaphy in 1939 - well prior to his military 
service that began in January 1944.  And furthermore, the 
evidence did not indicate these conditions were aggravated by 
his relatively short military career - which only lasted 
until March 1944 (so only about 2 months).



The additional evidence submitted since the May 1947 rating 
decision in question shows ongoing treatment for deep vein 
thrombosis and varicose veins, but does not show these 
conditions were incurred in or aggravated by his military 
service.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  In short, these 
medical records do not show a causal relationship between his 
service in the military and any current symptomatology or 
diagnoses.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Moreover, the veteran has not submitted any new evidence 
concerning his left varicocele.  Therefore, his petition to 
reopen these claims for service connection must be denied 
because new and material evidence has not been submitted.

Inasmuch as the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is otherwise inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen claims for service connection for 
thrombophlebitis, varicose veins, and a left varicocele is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


